Exhibit 10.47

 

FOURTH AMENDMENT TO LEASE

 

To the AGREEMENT made this 23 day of October, 2007, by and between Ward Hill
Realty Associates, LLC, a Limited Liability Company duly authorized and existing
under the laws of the State of New Hampshire, with a principal place of business
at 33 So. Commercial Street, Manchester, County of Hillsborough, State of New
Hampshire (hereinafter called “Lessor”), and UFP Technologies, Inc.  formerly
known as United Foam Plastics Corporation. (hereinafter called “Lessee”).

 

WHEREAS, Lessor owns certain premises consisting of land and building(s) located
at 175 Ward Hill Avenue, in Haverhill, Massachusetts, (hereinafter called
“Premises”).

 

WHEREAS, Lessor and Lessee entered into a lease agreement dated January 15,
1993, of premises located at located at 175 Ward Hill Avenue, in Haverhill,
Massachusetts and

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

Term:

 

The term of the Lease shall be extended for a period of five (5) years beginning
on March 1, 2008 and ending on February 28, 2013.

 

Lessee will reserve the right to renew the lease for one (1) additional, five
(5) year option period under the same terms and conditions including an annual
adjustment of rent increased in increments of Twenty Five Cents per Square Foot
($0.10 PSF).

 

If Lessee elects to exercise the option outlined in the Rider attached to the
original lease to extend the term, it must do so in writing at any time but not
less than One Hundred Twenty (120) days prior to the expiration of the current
term, otherwise lessee will be responsible for fulfilling its lease commitment
through the expiration of the option period.

 

Early Termination:

 

The tenant shall have the right to terminate the Lease at any time after the
first nine (9) months of the Extended Lease term by providing the Landlord with
ninety (90) days advanced written notice of the Tenant’s election to terminate
the Lease and paying the Landlord a termination fee of 25% of the balance of the
outstanding Gross Lease obligation, (the Gross Lease obligation includes the
Base Rent as well as additional rent),. The early termination fee shall be
payable on or before the effective date of the termination date.

 

Base Rent:

 

The Base Rent for the first year of the extended term shall be Four Dollars and
Twenty Five Cents ($4.25) per square foot, Two Hundred and Seven Thousand, Two
Hundred and Eighty One Dollars (207,281.00) annually, payable in advance monthly
the sum of Seventeen Thousand Two Hundred and Seventy Three Dollars and Forty
Two Cents ($17,273.42).

 

The Base Rent for the second year of the extended term shall be Four Dollars and
Thirty Five Cents ($4.35) per square foot,  Two Hundred Twelve Thousand One
Hundred and Fifty Eight Dollars and Twenty Cents ($212,158.20) annually, payable
in advance monthly the sum of Seventeen Thousand Six Hundred and Seventy Nine
Dollars and Eighty Five Cents ($17,679.85)

 

--------------------------------------------------------------------------------


 

The Base Rent for the Third year of the extended term shall be Four Dollars and
Forty Five ($4.45) per square foot, Two Hundred Seventeen Thousand Thirty Five
Dollars and Forty Cents ($217,035.40)  Thousand Eighty Six Dollars and Twenty
Eight Cents ($18,086.28).

 

~ Signature Page to Follow ~

 

--------------------------------------------------------------------------------


 

The Base Rent for the Fourth year of the extended term shall be Four Dollars and
Fifty Five Cents ($4.55) per square foot, Two Hundred Twenty One Thousand Nine
Hundred Twelve Dollars and Sixty Cents ($221,912.60) annually, payable in
advance monthly the sum of Eighteen Thousand Dollars, Four Hundred Nine Two
Dollars and Seventy Two Cents ($18,492.72).

 

The Base Rent for the Fifth year of the extended term shall be Four Dollars and
Sixty Five Cents ($4.65) per square foot, Two Hundred Twenty Six Thousand Seven
Hundred Eighty Nine Dollars and Eighty Cents ($226,789.80) annually, payable in
advance monthly the sum of Eighteen Thousand Eight Hundred Ninety Nine Dollars
and Fifteen Cents ($18,899.15).

 

WHEREAS, the parties desire all of the terms and conditions of the lease to
remain in full force and effect except as modified herein.

 

During any such extension term, all of the provisions of the within lease,
without limiting the foregoing, those provisions specifying the method of
payment of base annual rent and the imposition of maintenance, additional and
any other rent items, shall remain in full force.

 

Except as amended here-in, the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this document to be executed
and delivered as of the day and year first written above.

 

 

 

LESSOR, Ward Hill Realty Associates, LLC

 /s/ Amy Chhom

 

 /s/ Dick Anagnost

 

 

 

Witness

 

Duly Authorized Officer

 

 

 

 

 

 

 

 

LESSEE, UFP Technologies, Inc.

 /s/ A.J. Hagan

 

 /s/ Ronald J. Lataille

 

 

 

Witness

 

Duly Authorized Officer

 

 

 

 

 

Print Name and Title

 

--------------------------------------------------------------------------------